                        Lodi Police Department
                             “Home of Susie the Duck”
                                Wayne A. Smith, Chief of Police




                                    PRESS RELEASE


On 3/20/2020 The Lodi Police Department received several phone calls from individuals
and area business that had not allowed employees to work because of a social media post
made by a 27 year old female who resides in the area.

The female posted that she was diagnosed with COVID-19 and had been in contact with
several people in the Lodi area. It has been learned that the information posted is false.
The female was not diagnosed nor tested for COVID-19. It was recommended that the
female self-quarantine at home, because of concerns she had told medical personnel.

This resulted in unnecessary panic and concern in the greater Lodi Valley. Citizens are
cautioned that creating such unwarranted fear and panic is not only irresponsible but
could rise to the level of criminal behavior.

If you believe that you have been in contact with either this female or another person that
has reportedly been diagnosed or if you have concerns you should consult with your
physician and or conduct a virtual visit with your medical provider. Please be aware that
often false information can be found on social media.

The 27 year old female in this incident has been referred to The Columbia County
District Attorney’s Office for review of criminal charges to include disorderly conduct.
The false information that was posted caused unwarranted fear among citizens and
hardship to local business.

Wayne A Smith
Chief of Police




                           142 S. Main St. • Lodi, WI 53555
 Administrative Office (608) 592-5401 • Fax (608) 592-4117 • Dispatch (608) 742-4166
                          https://www.cityoflodi.us/142/Police

                                        EXHIBIT
                                              4
     Case 2:20-cv-00620-JPS Filed 04/24/20 Page 1 of 1 Document 22-1
